Case 0:20-cv-61756-RAR Document 1 Entered on FLSD Docket 08/28/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 COURTNEY CLAYTON,

                Plaintiff,
 v.

 MOVING PRO LOGISTICS LLC,
 JORDAN LANCE WALDMAN,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, COURTNEY CLAYTON, brings this action against Defendants, MOVING PRO

 LOGISTICS LLC and JORDAN LANCE WALDMAN, pursuant to the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff COURTNEY CLAYTON was a resident of the State

 of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to telephone and email

 communicatin with customers throughout the U.S. such as New York, Georgia, and California.

 4.     At all times material hereto, Defendant, MOVING PRO LOGISTICS LLC, was a Florida

 corporation with its principal place of business in South Florida, engaged in commerce in the field

 of moving services, at all times material hereto was the “employer” of Plaintiff as that term is

 defined under statutes referenced herein, engaged along with its employees in interstate commerce,

 and has annual gross sales and/or business volume of $500,000 or more.
Case 0:20-cv-61756-RAR Document 1 Entered on FLSD Docket 08/28/2020 Page 2 of 3



 5.     Defendant, JORDAN LANCE WALDMAN, is a resident of Broward County, Florida and

 was, and now is, a manager of Defendant, MOVING PRO LOGISTICS LLC, controlled Plaintiff’s

 duties, hours worked, and compensation, and managed the day-to-day operations of MOVING

 PRO LOGISTICS LLC. Accordingly, JORDAN LANCE WALDMAN was and is an “employer”

 of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 7.     Plaintiff COURTNEY CLAYTON worked for Defendants as a customer service.

 8.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 9.     Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

 worked during Plaintiff’s employment.

 10.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 11.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 12.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 13.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.
Case 0:20-cv-61756-RAR Document 1 Entered on FLSD Docket 08/28/2020 Page 3 of 3



                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) minimum wages, (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
